Title: Stephen Cathalan to Thomas Jefferson, 30 November 1818
From: Cathalan, Stephen (Etienne)
To: Jefferson, Thomas


            
              My Dear Sir
              Marseilles the 30th november 1818
            
            by my last Respects of the 13th august last, by the Brig Siro, Geo Lockyer Master bound for Philada and in answer to your kind favor of the 5th april, I acknowledged you Receipt of your Remitance on lafitte & co of Paris pr F 2205=—; I Received Since the 2ta of your Said Letter, also your Two Lines (no Date) Inclosing the 4th Bill of Said Remitce
            Tho’ Since deprived of your favours, I hope that my Letters of the 30th March, 25th april and of the 2d May last, will have Reached you;—this Last TJno 1 a 8Inclosed my Invoice of 8 Boxes of 24 Bles Each, Red wine 1814 of Bergasse (you ordered me by yours of the 18th January) of one Baskett Maccarony, amounting to F 257=70=
            No 9 with 1 Box of 24 Bles of Said Bergasse’s wine returned here from Senegal, and having much Emproved in quality, by Crossing the Tropick I wished you Should taste it, with your Good Grand Son & Friends;—The whole I Shipped on the Ship Fair Trader G T. Fletcher Master Bound for alexandria virgia Consigned to the Collector of that district;
            in my Letter of the 25th april, I Expressed you =my Gratitude & wishes to be Continued in the office of Consul of the U.s. and to Post-pone my Second Request, thro’ your Self, for obtaining Permission to  Resign it to a future and Indefinite Epoqua;=
            Tho’ I am Since Deprived of your Favours, I hope that you enjoy of Such a good State of health as I wish you may be and to Continue for many years in the Bosom of your good Family, Friends and neighburgs;—
            for my own Part, I will Inform you that I have been afflicted in the last Days of Sepber & in october last, with a Gastrique or Bilious Fever, that Mrs Cathalan falled Sick also, near about the Same time, on Account of her Constant good Cares near me, Days and nights; but, that owing to the allmighty, and to our Doctor M;—Both, we are now perfectly Recovered;—this Dor M. Mr Serrier is the Doctor of the hospital of this City, and he Confers his attendance & best Cares to the American Seamen I Send to Said hospital;—
            This Sickness and Long Convalescence, are the motives which have prevented me, hitherto, to Send you the herewith Inclosed Two Bills of Loading & Two Invoices of the Sundry articles, therein detailled, you ordered me by your’s of the 5th april last, which I Shipped on Board the Brig Planter of Petersburg Del anderson Mer bound for Petersburg—Virgia which Sailed from this Port on the 21st octber last, & which I hope you will Soon Receive after this Date;
            
              
                 The Invoice for your own account, amounts to
                F
                1068=60=
              
              
                  the other one for acct of Ths Jefferson Randolph Esqr your Good Gd Son in Law, to
                
                  244=30=
              
            
            which Sums I have charged on your Debit;—
            the whole was Consigned to the Collector of the District of Petersburg, as you will observe it by the herein Copy of my Letter to him of the 21st october Last;
            by the Bill of Lading for your Acct you will observe that I Shipped also, one Box Conting Immortals Flowers for your Ladies Grand Daughters; They will find amongst them Some ones of a different & Darker Colours; Those are Dyed died, which is done with that kind of Chimical Composition, whereof there was in that Box, a Small bit, a Part whereof being disolved into Fresh water, as Soon as that flower is touched with that dissolution, it Changes it’s Colour; this Instruction, I apprehend to have forgot to write on a Paper, wrapping that Composition, when I, with Mrs Cathn, in our Convalescence, & Just out of fevers; were making up, our Selves, that Box.
            the only one article mentionned in your List, which I could not Send you by that vessel, is =the 50 lb Raisins of Smyrna Sans Pepins,= as there was none in Town to be procured, Since I Received your order, & if any Should arive here, which  may be in winter, I will Send you the quantity  Requested;
            on the Back Part of my afore mentioned Invoices, there is an abstract of your & your Grand Son’s acct curt by which it Results a Balance in your favor pr F 1=58= to your Credit on a new-Acct
            your Letter of the 22d February  to Mr A. Fis Sasserno of  Nice, with your his Consular Commission and other Documents from the Secrry of State, Reached him in october Last; this Packet was forwarded, (I think from Trieste) to our Consul at Naples, who forwarded it to me, by Sea, & I to Mr Sasserno; I herein Inclose you his Letter in answer to yours;—
            a Propos of Consular Commissions or Patents, by my Letter of the 19th august Last, to h. Excy albt Gallatin, Minister P. Pry of the U.s. at Paris, I mentioned to him, that =I was Surprised that my name, as Consul of the U.s. or Commal Agent of the U.s. for Marseilles had not been Inserted, as before, in the almanacks Royal of the years 1816=17—& 18= that I had wrote to h.E. on that Same Subject on the 27th March 1817—but as I had not Received on it any answer from him, I was; then, Reiterating my Request for his answer, on the motives which might be the Cause of Such an Ommission;=—
            
            I Received the Following answer;   =Paris 2d Sepber 1818=
            =your Letter of the 19th ulto has been Received by me, in the absence of Mr Gallatin, who has gone for Some time to England;—I am unable to Inform you, of the Reason why your name, as Consul of the U.s. at Marseilles, is omitted in the Almanack Royal;—all those from the united States, whose names are there Inserted, have been appointed by the President, Since the Return of the king and have Received Exequaturs from his Majesty=; =I have the honor to be Very Respectfully &a &a=
            (Signed) =Dl Sheldon Jr= (the Secry of the U.S. Legation)
            Thus, My Dear Sir, I am Still & fully Exercising under your own Commission, when President, directed to the 1st Consul Ba Parté and in virtue of his own Exequatur, & while new Commissions have been Granted to the other Consuls appointed for this kingdom, the one for me (or I) has been Forgoten in/or by the Departnt of State;—you will find this unregular, as I might, one Day, be questioned for it, by the Existing authorities of the King, tho’ they have not, to my knowledge, yet observed this unregularity;—
            I Receive from them dayly, Testimonies of their Satisfaction for my having been So Long Continued in office and in Préfference to a new one, which I am owing to your Self!
            I have not wrote, nor I will write on that Subject to the Secretary of State, as I hope that Since you may have Received my Letter of the 25th april & the President Consenting to lett me Continue in office, he will have Caused a Commission to be made out for me, Signed by him & Forwarded to me by the Secrry of State;
            with my best Sincere wishes for you & your worthy Family, I have the honor to be with great Respect
            My Dear Sir
            
              Your very Gratefull, Devoted & obedient Servant
              Stephen Cathalan.
            
          